Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La fe de este pueblo en su Sistema de Justicia —en especial, en los integrantes del mismo— es esencial al man-tenimiento y permanencia de su sistema democrático de gobierno. Esto es, el día que los ciudadanos de este País pierdan la fe, o duden, de la honestidad, integridad y hon-radez de los funcionarios que integran dicho Sistema de Justicia, éstos probablemente dejarán de obedecer y cum-plir las leyes que rigen nuestras vidas y posiblemente em-pezarán a tomar la Justicia “en sus propias manos”; situa-ción que, naturalmente, desembocará en el caos y la anarquía.
Es por ello que el caso que hoy ocupa la atención de los integrantes de este Tribunal resulta ser de trascendental importancia. En el mismo está en “tela de juicio” no sólo la honestidad y honradez de uno de los integrantes principa-les de ese Sistema de Justicia, un fiscal del Departamento de Justicia de Puerto Rico, sino que la del sistema mismo. El mero pensar que los hechos imputádoles a ese funciona-rio puedan ser ciertos causa un gran desasosiego y descon-cierto en nuestra mente y un natural sentimiento de incredulidad.
Es por ello que, entre otras razones, suscribimos en principio la acción legislativa y I o del Estado de establecer mecanismos que le permitan combatir, en general, la ola criminal que azota nuestro País y, en especial, esta clase de corrupción gubernamental, mediante la aprobación de le-gislación que permita la grabación de conversaciones no telefónicas en ésta, y otras, clase de situaciones delictivas. Ello permite, en particular y en lo pertinente, no sólo que se puedan descubrir, y procesar criminalmente, a funciona-rios alegadamente corruptos, utilizando para ello la mejor evidencia posible, sino que desaparezca, como por arte de *435magia, la natural incredulidad que nos causa la informa-ción de que un funcionario público, como el aquí imputado, ha desgraciado no sólo su reputación sino que la del sis-tema al cual pertenece.
Las disposiciones pertinentes de la Constitución del Es-tado Libre Asociado de Puerto Rico no constituyen, en prin-cipio, obstáculo alguno para la acción legislativa a estos efectos. Erró, ciertamente, el tribunal de instancia al así decidir. Aparte del hecho de que nuestra Constitución es una inherentemente dinámica y cambiante, venimos en la obligación de interpretar la misma en la forma más conve-niente al bienestar general de nuestra ciudadanía. Esto es, en esta encomienda, no nos podemos limitar meramente a leer dicho histórico documento. Por otro lado, constituiría un absurdo conceder protección, al amparo de las disposi-ciones del Art. 145 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 4186, a conversaciones referentes a la comisión de hechos delictivos.
Ello no significa, sin embargo, que estamos autorizados para hacer caso omiso de las expresas disposiciones de nuestro ordenamiento jurídico. Debe mantenerse presente que este Tribunal es el primero que viene en la obligación de actuar conforme dispone la Constitución y las leyes del Es-tado Libre Asociado de Puerto Rico. Esto es, no podemos exigirle a ciudadano alguno que observe y cumpla con lo requerido por nuestro ordenamiento cuando nosotros so-mos los primeros en no hacerlo.
En el día de hoy, y no obstante el loable propósito que persigue el Tribunal de sostener la facultad del Estado de grabar conversaciones no telefónicas relativas a activida-des delictivas, este Foro incurre en el lamentable error de obviar y echar a un lado garantías constitucionales básicas que fueron promulgadas, precisamente, en protección de esa misma ciudadanía. En adición, la mayoría incurre en error al concluir que le son aplicables a los hechos de este caso unos artículos del vigente Código Penal de Puerto *436Rico que, realmente, no lo son. Es por ello que nos vemos imposibilitados de suscribir la opinión mayoritaria emitida por el Tribunal en el presente caso.
M
Como es sabido, la Sec. 10 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 299, esta-blece que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.)
Al momento de redactarse esta disposición constitucio-nal —la cual este Tribunal no puede meramente limitarse a leer sino que viene obligado a interpretar correctamente— quedó plasmado en el Diario de Sesiones de la Convención Constituyente el interés de que nuestra Carta de Derechos no fuera una que cumpliera en forma mínima con los re-quisitos impuestos por la Ley Núm. 600,(1) sino que, por el contrario, se tratara de una de las cartas de derechos más liberales, más generosas y más auténticamente democráti-cas del mundo.(2)
Es así como se llega a la conclusión de que:
La inviolabilidad de la persona se extiende a todo lo que es necesario para el desarrollo y expresión de la misma. El hogar, *437los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues cons-tituyen el ámbito en que ésta se ha hecho y se mantiene. Toda intromisión sin su permiso en ese círculo privado equivale para todo hombre a una violación de su personalidad. ... La lesión de la intimidad es en este sentido el más penoso ataque a los dere-chos fundamentales de lapersona.(3) (Enfasis suplido.)
Conscientes, sin embargo, los miembros de la Conven-ción Constituyente de que en toda democracia hay perso-nas que no están en disposición de respetar las leyes que se aprueban en beneficio de todos, lo que causa una “confron-tación” entre el interés común y el estrictamente personal, los Constituyentes claramente establecieron que la inviola-bilidad de esos derechos personales fundamentales tendría su límite en la conducta criminal de los ciudadanos. En consecuencia, tomaron providencias para que nuestro pueblo pudiera combatir efectivamente la conducta criminal de algunos de sus ciudadanos. Entre otros, se proveyó para la expedición de órdenes de arresto y de registro y allana-miento. Ahora bien, se estableció como salvaguarda que dichas órdenes únicamente serían procedentes en derecho cuando mediara, ajuicio de un magistrado, “causa probable” para expedir las mismas y dicha determinación estu-viera “apoyada en juramento o afirmación”.
Del debate referente a la transcrita Sec. 10 se des-prende, con meridiana claridad, que la intención de la Asamblea Constituyente fue que se concediera el poder de expedir esas órdenes de arresto y de registro y allanami-ento, con carácter de exclusividad, a la autoridad judicial; privándose, expresamente, de esa facultad a los funciona-rios del Departamento de Justicia y, ciertamente y con mayor razón, a los miembros de la Policía de Puerto Rico.
*438Es por ello que no podemos suscribir, en primer lugar, el trágico y lamentable error que comete el Tribunal al soste-ner la constitucionalidad de la Ley Núm. 36 de 19 de junio de 1987 (en adelante Ley Núm. 36), 25 L.P.R.A. see. 971 et seq., pasando por alto y haciendo caso omiso la mayoría, al así hacerlo, de unas omisiones y lagunas existentes en la referida Ley Núm. 36 que hacen que ésta sea claramente inconstitucional. Nos referimos, entre otros, al esquema ilegal mediante el cual se sitúa al Poder Judicial en un plano de inferioridad frente al Poder Ejecutivo, a la ausen-cia total de requerimiento, por parte de la citada Ley Núm. 36, de que el “peticionario” de la orden de grabación tenga que comparecer personalmente ante el magistrado, y que la declaración del peticionario tenga que ser juramentada', fa-llas constitucionales que el Tribunal, de manera sorpren-dente, califica como “deficiencias que, aunque importantes, son subsanables, y que no justifican invalidar in toto la legislación ante nos”. (Énfasis suplido.)
Meramente a manera de ejemplo, llamamos la atención hacia las disposiciones del inciso (d) del Art. 18 de la citada Ley Núm. 36. El mismo dispone:
(d) Toda petición del Secretario de Justicia para obtener una orden judicial de autorización para grabar una comunicación oral deberá hacerse por escrito, estar firmada por el Secretario e incluir lo siguiente:
(1) Una relación de los hechos que dan base a su determi-nación de motivo fundado de que la persona se dedica a, o par-ticipa en cualquier actividad del crimen organizado, según tal término se define en esta ley, establecer el patrón de actividad de crimen organizado y que una comunicación oral relacionada al crimen organizado será obtenida de la grabación que se interesa.
(2) El tipo de artefacto o mecanismo de grabación a ser utilizado.
(3) El tiempo estimado necesario para la investigación du-rante el cual se grabarán comunicaciones orales.
*439(4) El nombre de la persona o personas cuyas comunicacio-nes orales serán grabadas y su relación con el asunto objeto de la investigación. (Enfasis suplido.) 25 L.P.R.A. sec. 971q(d).
Como podemos notar, la actuación del juez autorizando la grabación de la conversación podrá ser hecha por éste a base de una relación de hechos, no jurada, preparada por el Secretario de Justicia, que a juicio de este funcionario constituye motivo fundado para concluir que la persona allí mencionada se dedica o participa en una actividad del crimen organizado. En otras palabras, el estatuto no re-quiere ni que el peticionario de la orden de grabación com-parezca personalmente ante el magistrado ni que su decla-ración sea jurada. Aparte de ello, lo cual es suficiente para decretar la inconstitucionalidad del estatuto en controver-sia, dicha legislación contempla la actuación del magis-trado como una meramente mecánica.
Que ello es así, esto es, que lo que la citada ley estima como determinante lo es el juicio, o determinación, del Se-cretario de Justicia —y no el del juez— lo demuestra el hecho de que el Art. 18(c)(1) de la citada Ley Núm. 36 (25 L.P.R.A. sec. 971q(c)) autoriza al Secretario a proseguir adelante con la grabación sin la autorización de un magis-trado en una serie de situaciones, entre otras, si sus gestio-nes para localizar al juez designado resultan “infructuo-sas”; situación que todo jurista viene en la obligación de rechazar de manera vehemente.
La inconstitucionalidad de la situación antes expuesta es tan patente y manifiesta que somos del criterio que re-sulta innecesario que nos extendamos mucho en su discusión. Basta recordar lo dispuesto por la Sec. 10 del Art. II de nuestra Constitución, supra, a los efectos de que sólo se expedirán esta clase de órdenes “por autoridad judicial, y ello únicamente cuando exista causa probable apo-yada en juramento o afirmación”, y que la orden autori-zando la grabación de una conversación no telefónica, fundamentada la misma en la existencia de “motivo fun-*440dado de que una persona se dedica o está envuelta en un patrón de actividad del crimen organizado”/4) es de la misma naturaleza que las órdenes judiciales que se expi-den autorizando registros y allanamientos; esto es, ambas son órdenes que interfieren con la “persona” o el derecho a la intimidad de ésta. (5)
En relación con esta clase de órdenes, la posición de este Tribunal siempre había sido otra, esto es, diametralmente distinta a la hoy asumida por la mayoría de los integrantes del Tribunal. En fecha tan reciente como febrero de 1988 expresamos —en Pueblo v. Malavé González, 120 D.P.R. 470, 474 (1988)— que a los fines de garantizar el cumpli-miento del mandato constitucional contra registros y alla-namientos ilegales e irrazonables “se interpuso la figura independiente e imparcial del juez entre los agentes del orden público y los ciudadanos. ... Corresponde al magis-trado hacer el delicado balance entre los derechos del ciu-dadano y las necesidades del Estado de investigar agresi-vamente los delitos cometidos”. (Enfasis suplido.)
En esa misma fecha —en Pueblo v. Martínez Torres, 120 D.P.R. 496, 500-501 (1988)— afirmamos que la citada dis-posición constitucional
... tiene tres objetivos básicos: “proteger la intimidad y digni-dad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcio-narios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intrusión ...”.... Al enfrentarnos a ese dilema [del conflicto entre el interés público en combatir la criminali-dad y los derechos individuales], debemos tener presente y ser conscientes de que en el menoscabo de las garantías constitucio-nales, ... no está la verdadera solución al problema de la criminalidad. Debe tenerse particular cuidado para que a tra-vés del proceso adjudicativo de controversias no se ocasione *441una lamentable erosión de los derechos garantizados por nues-tra Constitución. (Enfasis suplido.)
Somos del criterio que ciertamente no cumple con el mandato constitucional, ni con esta visión jurisprudencial anterior del mismo, un estatuto que, en relación con esta clase de órdenes, relega a un segundo plano al foro judicial, permitiendo, inclusive, que el criterio del incumbente de tumo en el Departamento de Justicia sea el que preva-lezca; situación que —cuando consideramos la pobre cali-dad, y la inclinación a actuar políticamente, de varios de los últimos incumbentes del cargo de Secretario de Justi-cia— resulta ser extremadamente peligrosa.
Estas graves y fundamentales deficiencias constituciona-les no pueden ser “subsanadas”, de un “plumazo”, por este Tribunal. Esa no es nuestra función. No somos una “super legislatura”. En el presente caso este Tribunal se debió li-mitar a declarar inconstitucional la citada Ley Núm. 36, a señalar las razones o fundamentos en apoyo de dicha de-terminación, y a esperar por la acción, correctiva y respon-sable, de la Asamblea Legislativa de Puerto Rico.
h-I I — I
En segundo lugar, no podemos endosar la determinación que hace el Tribunal en el presente caso —siguiendo lo resuelto en Pueblo v. Rivera Rodríguez, 123 D.P.R. 467 (1989)— a los efectos de que el funcionario del Departa-mento de Justicia, o el miembro de la Policía de Puerto Rico, que acude ante el juez, en busca de la orden que le permite grabar las supuestas conversaciones delictivas, no tiene que declarar ante, y ser examinado personalmente por, dicho magistrado, sino que puede hacerlo a través de un escrito que contenga una “relación de hechos”. A nues-tro juicio, ello contraviene las disposiciones de la antes ci-tada Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra; disposición constitucional *442sobre la cual, como certeramente se señala en la opinión mayoritaria, gira la correcta solución de la controversia hoy ante nuestra consideración.
Esto es, a nuestro humilde entender, resulta completa-mente erróneo que se resuelva que cumple con el mandato constitucional, contenido en la referida Sec. 10, el juez que meramente se limita, con anterioridad a firmar y expedir una orden autorizando la grabación de una conversación, a leer la declaración escrita del declarante. El magistrado que así actúa no descarga la importantísima función que los miembros de la Convención Constituyente tuvieron en mente y le impusieron: la de determinar si existe o no “cau-sa probable” para la expedición de la orden autorizando la “intrusión” en la “persona” objeto de la misma.
Refiriéndose al proceso de expedición de órdenes que “interfieran” con la “intimidad” de un ciudadano, como las de allanamiento, nos señala el profesor LaFave que el mismo “interposes an orderly procedure involving judicial impartiality whereby a neutral and detached magistrate can make informed and deliberate determinations on the issue of probable cause”. (Enfasis suplido.) W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendament, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, pág. 548.
Somos del criterio que no resulta posible hacer una “in-formada y jurídicamente” correcta determinación sobre “causa probable”, o “motivo fundado”, cuando el juez se li-mita a leer la declaración que se le trae preparada y cuando no examina al declarante. Ciertamente no se interpone “la figura independiente e imparcial del juez entre los agentes del orden público y los ciudadanos” resolviendo que la labor de ese juez en esta clase de situaciones puede ser una ministerial y mecánica, esto es, circunscribiéndose a leer una declaración y firmar la orden autorizando la “intrusión”. Entendemos que si ese juez en realidad va a cumplir con el mandato constitucional de la antes citada *443Sec. 10 del Art. II de nuestra Constitución, constituyéndose en ese “delicado balance entre los derechos del ciudadano y las necesidades del estado de investigar agresivamente los delitos cometidos”, el mismo tiene que ejercer una función activa e inquisitiva antes de expedir esta clase de órdenes.
Ello se hace necesario por cuanto no es lo mismo, desde el punto de vista del testigo o agente del orden público, el comparecer ante un juez con una declaración ya previa-mente preparada sabiendo que no va a ser objeto de inte-rrogatorio por éste a la situación en que acude ante dicho magistrado consciente de que los hechos que plasmó en la declaración jurada serán escudriñados por el mismo. El hecho de saber que el juez le formulará preguntas respecto al contenido de su declaración es seguramente el mayor disuasivo a la prestación de declaraciones falsas o estereoti-padas dirigidas a garantizar la obtención de una orden judicial de esta naturaleza. Haciéndole preguntas incisivas a ese declarante sobre lo expuesto en su declaración escrita, escuchando sus respuestas y formulándole nuevas pregun-tas sobre ellas, observando la forma y manera en que de-clara esa persona, etc., es el único método mediante el cual un magistrado puede llegar a la conclusión de si ese decla-rante está o no diciendo la verdad. En palabras del proce-salista Carnelutti,(6) citadas con aprobación por este Tribunal en Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975), “el testigo debe ser oído, y visto, interrogado y mirado”. (Énfa-sis suplido.)
No es suficiente, en consecuencia, la mera lectura de una declaración para dirimir la credibilidad de un testigo; la determinación de “causa probable” conlleva necesaria-mente “un poco más”. Como único se puede garantizar la corrección de la actuación en este procedimiento, repeti-mos, es mediante el examen personal del declarante por parte del magistrado. A nuestro entender, a ello es lo que se refiere, y exige, la Sec. 10 del Art. II de nuestra Consti-*444tución, supra, al establecer que sólo se expedirán manda-mientos autorizando registros y allanamientos por autori-dad judicial, y “ello únicamente cuando exista causa probable apoyada en juramento o afirmación”. (Enfasis suplido.) Para lo contrario, esto es, para meramente leer una declaración y decidir si la misma contiene o no datos suficientes para expedir una orden de esa naturaleza, real-mente no se necesita a un magistrado; podría encomendár-sele dicha labor a un paralegal.
En resumen, somos del criterio que: la orden judicial autorizando la grabación de la conversación de una persona, emitida al amparo de las disposiciones de la citada See. 6 de la Ley Núm. 36 de 1987, es de la misma natura-leza qúe las órdenes judiciales que se expiden autorizando registros y allanamientos, esto es, ambas son órdenes que interfieren con la “persona” o el derecho a la intimidad de éstas\ que, en consecuencia, a la orden judicial que se ex-pide, al amparo de la referida See. 6 de la Ley Núm. 36 de 1987, autorizando la grabación de conversaciones no tele-fónicas le “aplica” las disposiciones de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, y que la expedición de dicha orden judicial, autorizando la grabación de una conversación no telefó-nica, requiere el examen personal del declarante por parte del magistrado que expide la misma.
IV
En tercer término, entendemos incorrecta la determina-ción del Tribunal —realizada, “prematuramente”, con el obvio y trasparente propósito de sostener la orden emitida en el presente caso autorizando la grabación— a los efectos de que los hechos delictivos que se le imputan al acusado recurrido configuran el delito de “soborno”, tipificado por *445los Arts. 209 y 210 del vigente Código Penal,(7) en lugar del delito de “influencia indebida”, contemplado por el Art. 213 del referido Código.(8) Claramente, los hechos imputados se refieren a una violación de esta última disposición legal.
Nadie puede cometer el delito de soborno —esto es, reci-bir dinero “por realizar un acto regular de su cargo” y/o “por omitir o retardar un acto regular de sus funciones” o por “ejecutar un acto contrario al cumplimiento regular de sus deberes”— cuando no está a su alcance el así hacerlo. El argumento y posición de la mayoría a los efectos de que el acusado recurrido, como fiscal asignado a la Fiscalía del Distrito Judicial de Ponce, podía “realizar un acto”, “omitir o retardar un acto”, o “ejecutar un acto contrario al cum-plimiento regular de sus deberes”, que era de la responsa-bilidad e incumbencia de los fiscales del Distrito Judicial de Mayagüez, causa consternación en nuestra conciencia judicial por cuanto la misma constituye una forzada e im-procedente interpretación de un estatuto penal en abierta violación al principio de legalidad.
El Tribunal puede, y debe, tomar conocimiento judicial del hecho de que es política administrativa del Departa-mento de Justicia asignar fiscales a cada distrito judicial y que éstos llevan a cabo sus funciones únicamente en el dis-trito judicial en que han sido designados, siendo necesaria una nueva designación por parte del Departamento de Jus-ticia para actuar en otro distrito judicial. Esto es, un fiscal asignado a la Fiscalía del Distrito Judicial de Ponce no puede comparecer a la Fiscalía y a la Sala de Mayagüez del Tribunal Superior a intervenir con, o a tramitar, los asun-tos criminales allí pendientes sin contar con una designa-ción previa a esos efectos.
Dicho de otra forma, el fiscal recurrido, aquí acusado, no tenía facultad ni autoridad alguna —como tampoco, de he-*446cho, podía hacerlo— para retardar la radicación de un pliego acusatorio en la Sala de Mayagüez del Tribunal Superior ni, mucho menos, para impedir que las autoridades federales confiscaran unas propiedades relacionadas con unos casos criminales radicados en el foro federal.
V
Resulta verdaderamente sorprendente que la mayoría de los integrantes del Tribunal, en un intento desesperado por justificar lo injustificable, defienda su erróneo proceder apelando y parapetándose tras el “terrible problema de la criminalidad que sufre el país”. Aun cuando admite, de ma-nera cándida e ingenua, que la ley en controversia “es, sin duda, controversial” y que la misma es parte de unos “es-fuerzos” llevados a cabo por las ramas políticas de nuestro gobierno con el propósito de lidiar con esa criminalidad que, conforme los califica la propia Mayoría, son “arriesga-dos”, aduce que tiene el deber de sostener la inconstitucio-nalidad de dicha ley.
En relación con la posición asumida por la mayoría, nos parecen pertinentes y apropiadas unas recientes expresio-nes nuestras a los efectos de que:
El afán o propósito de proteger a la ciudadanía contra la cruel ola criminal que desgraciadamente azota a nuestra Isla no puede servir de excusa para la violación de los principios, elementales y básicos, que establece nuestra Constitución, y demás leyes, en protección, precisamente, de esa ciudadanía. “El fin”, después de todo, “no justifica los medios”. Tampoco puede menospreciarse una “voz de protesta”. Resulta proce-dente recordar, a esos efectos, las elocuentes palabras, expresa-das en 1945, de Martin Niemoller:
“En Alemania, los nazis primero persiguieron a los comunis-tas, pero yo, como no era comunista, no protesté. Más tarde vinieron tras los judíos pero como yo no era judío, no protesté. Luego, comenzaron a perseguir a los miembros de las uniones obreras, mas como yo no estaba unionado, no protesté. Más adelante la persecución se tornó contra los católicos, pero siendo yo protestante, no tuve por qué protestar. Luego vinie-*447ron por mí. Para entonces ya no había nadie que protestara por ninguno otro. Asegurémosnos de que tal cosa no vuelva a suceder”.(9) (Enfasis en el original.)
< I — I
Lamentablemente —y por más que quisiéramos que el Estado en el presente caso estuviera en posición de presen-tar toda la evidencia en contra de este, aparentemente, corrupto funcionario que ha desgraciado el cargo que ocu-pa— no podemos suscribir las erróneas posiciones asumi-das por la mayoría de los integrantes del Tribunal en el presente caso. Es por ello que nos vemos obligados a disentir.
— O —

(1) Ley Pública Núm. 600, 3 de julio de 1950, Cap. 446, 64 Stat. 931.


(2) 2 Diario de Sesiones de la Convención Constituyente 1106 (1951).


(3) Diario de Sesiones, supra, Vol. 4, pág. 2567.


(4) Véase See. 6 de la Ley Núm. 36 de 1987 (25 L.P.R.A. sec. 971q).


(5) A estos efectos, debe recordarse que reiteradamente hemos resuelto que “mo-tivo fundado” es equivalente, o sinónimo, de “causa probable”. Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977); Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).


(6) Camelutti, Rivista di Diritto processuale civile, 1929.


(7) 33 L.P.R.A. sees. 4360 y 4361.


(8) 33 L.P.R.A. see. 4364.


(9) Pueblo v. Gastón, Vigo, 139 D.P.R.. 314, 315-316 (1995).